Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaenz (US 2016/0023851) in view of Gatteschi (US 5,391,050) and Hernandez (US 7,878,482).
	Gaenz discloses a transfer device to transfer an article by moving the article in a front-rear direction, the transfer device comprising: 
a base portion 1; 
a support plate 11 that is movable in a front-rear direction with respect to a base portion and is able to support a bottom surface of an article; 
a suction device 3 that is provided on a base portion so as to be movable in a vertical direction and able to suction a side surface of an article.
Gaenz discloses a support plate that is movable in a front-rear direction with respect to a base portion 1 and is able to support a bottom surface of an article. Gaenz’s suction device 3 is also disclosed a movable relative to base portion 1. Gaenz does not explicitly disclose a front-rear actuator or a vertical actuator.
Gatteschi discloses-
a support plate 13 that is movable in a front (FIG. 7) to rear (FIGS. 8, 10) direction with respect to a base portion 10 and is able to support a bottom surface of an article;
a front-rear actuator 19 that actuates a support plate in a front-rear direction with respect to a base portion 10;
a device 12 that is provided on a base portion so as to be movable in a vertical direction and able to suction a side surface of an article; and
a vertical actuator 16 that actuates a device at least in an ascending direction with respect to a base portion and supports a device 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Gaenz to include a front-rear actuator and a vertical actuator, as taught by Gatteschi, thereby retaining the unstacked article with “high enough energy” that the article does not retain position. 
And, Hernandez discloses a vertical actuator 12 that actuates a device 10, 16 at least in an ascending direction with respect to a base portion and supports a device so as to be detachable from a device in a descending direction. With respect to detachable .
Allowable Subject Matter
Claims 2, 5, 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652